DECISION
On January 7, 2015, the Defendant was sentenced to serve a seventy-five (75) year commitment to the Montana State Prison with no time suspended, for the offense of Sexual Assault, a Felony, in violation of §45-5-502, MCA. Pursuant to MCA §46-18-203(3), the Defendant is not eligible for parole for a period of twenty-five (25) years due to the risk the Defendant poses to the community. The Defendant was designated a Tier III Sex Offender. The Defendant was given credit for 233 days of time served.
On February 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by video conferencing from the Crossroads Correctional Center and was represented by Jennifer Streano of the Office of *15the State Public Defender. The State was not represented. Prior to the hearing, Justice John Warner asked the Defendant if he remembered Justice Warner had presided over a procedural matter in the Defendant’s case as a substitute judge in Cascade County. After a brief discussion, the Defendant waived any conflict of interest and was okay to proceed with the Sentence Review hearing.
Done in open Court this 4th day of February, 2016.
DATED this 29th day of February, 2016.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. John Warner, Member.